t c memo united_states tax_court lee r stevens petitioner v commissioner of internal revenue respondent docket no filed date lee r stevens pro_se charles m ruchelman for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined the following deficiencies in and additions to petitioner’s federal income taxes additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure --- big_number dollar_figure dollar_figure respondent’s determinations were reflected in two notices of deficiency one for each of the years involved respondent now concedes the deficiencies and all additions to tax for both years involved petitioner seeks refunds for claimed overpayments of his and federal income taxes respondent contends the refunds sought are time-barred accordingly the issue for decision is whether petitioner is entitled to refunds for claimed overpayments of his and federal income taxes or whether the statutorily imposed time limitations of sec_6511 and sec_6512 preclude him from obtaining any portion of his overpayments resolution of this issue depends on whether petitioner filed his and federal_income_tax returns as of the date the notices of deficiency were mailed all section references are to the internal_revenue_code in effect for the years under consideration all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition lee r stevens petitioner resided in falls church virginia petitioner has a bachelor of arts degree in political science and two masters of arts degrees one in public administration and the other in marine affairs during the years under consideration petitioner was a program manager with the joint oceanographic institutions inc in washington d c in petitioner earned dollar_figure in wages dollar_figure in taxable interest_income and dollar_figure in dividend income he paid dollar_figure in withholding_tax that year in petitioner earned dollar_figure in wages dollar_figure in taxable interest_income and dollar_figure in dividend income he paid dollar_figure in withholding_tax that year the withholding_tax payments constitute the sole payments received by respondent with regard to petitioner’s and tax years petitioner has no record that he filed his or tax returns he did not send the returns by certified or registered mail petitioner did not use a tax_return_preparer to prepare his or tax returns the internal revenue service’s irs tax module indicates that petitioner neither filed or tax returns nor claimed a credit or refund for a or overpayment the irs sent letters to petitioner requesting that he file and returns petitioner claims he never received any such letters the letters were not returned to the irs as undeliverable on date the irs under the authority of sec_6020 constructed and returns for petitioner from payor information documents the notices of deficiency which were mailed to petitioner’s last_known_address on date are based on these substitute returns and the deficiency tax computations are based upon the allowance of the standard_deduction and one personal_exemption as in effect for each year petitioner timely filed a petition in this court on date he filed an amended petition on date the amended petition not only contests the and deficiencies and additions to tax but contains a claim for tax refunds of dollar_figure and dollar_figure for and respectively petitioner stated in the amended petition that he is entitled to his itemized_deductions on date respondent filed an answer to the amended petition generally denying petitioner’s allegations on or about date petitioner mailed respondent copies of his and federal_income_tax returns which petitioner alleges were timely filed on date and date respectively on date respondent received these documents the returns reflect tax overpayments of dollar_figure and dollar_figure for and respectively and claimed corresponding refunds respondent accepted these returns as filed on date as stated respondent acknowledges that petitioner owes no tax deficiencies or additions to tax for or but contends that petitioner’s refund claims for such years are time-barred the amended petition does not specify how these figures were determined petitioner claimed a dollar_figure overpayment on the copy of his federal_income_tax return after respondent discovered a mathematical error respondent corrected the return to reflect a dollar_figure overpayment petitioner’s case was heard on date it was held in suspense pending a decision by the supreme court regarding the fourth circuit_court of appeals' opinion in 45_f3d_856 4th cir the supreme court handed down a decision in the lundy case on date see commissioner v lundy u s 116_sct_647 following a date conference call with the parties we ordered that the record be reopened for the limited purpose of allowing petitioner to file a second amended petition on or before date on date petitioner filed a second amended petition disputing the deficiencies and additions to tax requesting refunds for overpayments of dollar_figure and dollar_figure for and respectively and contending that his and returns were timely filed petitioner further asserted that he had understood the notices to address solely his disallowed deductions rather than contesting the timely filing of his returns as well on date respondent filed an answer to petitioner’s second amended petition denying petitioner’s allegations and asserting that this court lacks jurisdiction to award petitioner’s requested refunds for and an appeal of this case would be to the fourth circuit_court of appeals opinion filing of petitioner’s and returns preliminarily we must decide when petitioner filed his and tax returns generally calendar_year individual taxpayers must file a federal_income_tax return by april following the close of the calendar_year sec_6072 the ‘filing’ of a return or a claim_for_refund by a taxpayer is completed when the return or claim reaches the collector’s office 226_f2d_24 9th cir see also 269_f2d_911 3d cir revg on another issue 30_tc_1093 90_tc_947 73_tc_249 petitioner bears the burden of proving when he filed a return rule a petitioner has no documentary_evidence as to when or even that he did file his tax returns for and when a taxpayer cannot provide any documentary_evidence that he filed a tax_return and respondent’s records do not show receipt of the document in question we have accepted the credible testimony of witnesses to the preparation and mailing of the document see 92_tc_793 affd 909_f2d_1155 8th cir testimony of postmistress who affixed postmark 53_tc_235 testimony of corporation’s shareholders and its accountants petitioner testified that he personally prepared his and returns he further testified that he sent by regular mail his return on date and his return on date petitioner’s mother mary e stevens testified that she reviewed her son’s and returns prior to their proper filing dates witnessed her son sign the return and accompanied him to the post office when he mailed the return she did not accompany petitioner when he mailed his return petitioner argues that because he timely deposited his and federal_income_tax returns in the u s mail in properly addressed envelopes with the proper prepaid postage affixed there is a strong presumption that the returns were delivered to and received by the irs in due course respondent claims that petitioner’s and returns were not filed before date in this regard kyle outen a custodian of records with the irs philadelphia service_center testified that a diligent search of the irs’ files revealed no record of petitioner's filing his or returns prior to date sec_7502 provides that when a return is delivered by u s mail to the irs office to which such return is required to be filed after the date prescribed for its filing the date of the u s postmark stamped on the envelope in which the return is mailed is deemed to be the date the return is delivered to the irs although and are the only years before us mr outen testified that the internal_revenue_service has no record of petitioner's filing returns for or petitioner however cannot avail himself of this remedial provision because the record does not establish that the returns were delivered to the irs prior to date see sec_301_7502-1 proced admin regs sec_7502 provides that if a return is sent by u s registered or certified mail the registration or certification is prima facie evidence that the return was delivered to the irs office to which it was addressed see sec_301_7502-1 proced admin regs see also hiner v commissioner tcmemo_1993_608 petitioner did not mail his or returns by registered or certified mail thus he assumes the risk of non- delivery of the returns see walden v commissioner supra pincite it is difficult to believe that respondent could lose or misplace petitioner’s tax returns for both of the years in issue as well as for and based on the record before us we are unable to find that petitioner filed his and returns as of the date the notices of deficiency were mailed overpayments of and taxes petitioner contends that he is entitled to refunds for overpayments of his and federal income taxes respondent contends that the time limitations of sec_6511 and sec_6512 preclude petitioner from obtaining any portion of his overpayments pursuant to sec_6512 we have jurisdiction to determine the existence and amount of any overpayment_of_tax to be credited or refunded for years that are properly before us however if a taxpayer has not filed a return before the notice_of_deficiency was mailed our jurisdiction with regard to claimed refunds is limited to taxes paid during the 2-year period prior to the date the deficiency_notice was mailed see sec_6511 and b b commissioner v lundy u s sec_6511 generally provides that a claim for credit or refund of an overpayment_of_tax must be filed by the taxpayer within years from the time the return was filed or within years from the time the tax was paid whichever period expires later sec_6511 also expressly provides that if no return is filed the claim must be filed within years from the time the tax was paid sec_6511 provides limitations on the amount of any credit or refund as follows limit on amount of credit or refund -- a limit where claim filed within 3-year period -- if the claim was filed by the taxpayer during the 3-year period prescribed in subsection a the amount of the credit or refund shall not exceed the portion of the tax paid within the period immediately preceding the filing of the claim equal to years plus the period of any extension of time for filing the return if the tax was required to be paid_by means of a stamp the amount of the credit or refund shall not exceed the portion of the tax paid within the years immediately preceding the filing of the claim b limit where claim not filed within 3-year period --if the claim was not filed within such 3-year period the amount of the credit or refund shall not exceed the portion of the tax paid during the years immediately preceding the filing of the claim c limit if no claim filed --if no claim was filed the credit or refund shall not exceed the amount which would be allowable under subparagraph a or b as the case may be if claim was filed on the date the credit or refund is allowed sec_6512 limits the amount of the credit or refund as follows limit on amount of credit or refund --no such credit or continued s ct rossman v commissioner 46_f3d_1144 9th cir affg without published opinion tcmemo_1993_ 37_f3d_587 10th cir affg tcmemo_1993_102 allen v commissioner 23_f3d_406 6th cir affg without published opinion 99_tc_475 davison v commissioner 9_f3d_1538 2d cir affg without published opinion tcmemo_1992_709 5_f3d_195 7th cir affg 98_tc_661 patronik-holder continued refund shall be allowed or made of any portion of the tax unless the tax_court determines as part of its decision that such portion was paid-- a after the mailing of the notice_of_deficiency b within the period which would be applicable under sec_6511 c or d if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment or c within the period which would be applicable under sec_6511 c or d in respect of any claim_for_refund filed within the applicable_period specified in sec_6511 and before the date of the mailing of the notice of deficiency-- i which had not been disallowed before that date ii which had been disallowed before that date and in respect of which a timely suit_for_refund could have been commenced as of that date or iii in respect of which a suit_for_refund had been commenced before that date and within the period specified in sec_6532 v commissioner 100_tc_374 97_tc_339 little v commissioner tcmemo_1995_1 khinda v commissioner tcmemo_1994_617 courtney v commissioner tcmemo_1994_502 floyd v commissioner tcmemo_1994_379 phillips v commissioner tcmemo_1993_349 the notices of deficiency concerning petitioner’s and tax years were mailed on date and petitioner did not file his or returns by that date as a result petitioner’s claimed refunds are limited to the amount of and taxes he paid in the two years prior to the mailing of the notices of deficiency the only tax_payments petitioner made for these years were the withholding credits from his wages which are deemed to have been paid as of date and date for and respectively see sec_6513 because the withholding taxes were paid more than two years before the notices of deficiency were mailed petitioner is not entitled to a refund of any part of the petitioner is deemed to have filed his refund claims on date the date the notices of deficiency were mailed sec_6512 sec_6513 provides in pertinent part any_tax actually deducted and withheld at the source during any calendar_year shall be deemed to have been paid_by him on the 15th day of the fourth month following the close of his taxable_year with respect to which such tax is allowable as a credit under sec_31 or overpayments we therefore hold that the statutorily imposed time limitations of sec_6511 and sec_6512 bar us from determining that petitioner is entitled to refunds with respect to his and income taxes see commissioner v lundy supra to reflect the foregoing and respondent’s concessions decision will be entered for petitioner as to the deficiencies and additions to tax and for respondent as to the overpayments
